ORDER

PER CURIAM.
Appellant, Demortheriv Hill, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of first degree murder, RSMo section 565.020 (1994), and armed criminal action, RSMo section 571.015 (1994). Appellant also appeals the judgment of the motion court denying his Rule 29.15 motion without an evidentiary hearing. We affirm.
Regarding appellant’s direct appeal, we have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court’s judgment pursuant to Rule 30.25(b). Regarding the denial of appellant’s Rule 29.15 motion, we have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the motion court’s judgment pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decisions is attached solely for the use of the parties involved.